Case 16-15760        Doc 36     Filed 02/20/19     Entered 02/20/19 15:45:16          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 15760
         Melvina Lonique Brumfield

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/09/2016.

         2) The plan was confirmed on 06/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/11/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-15760             Doc 36         Filed 02/20/19    Entered 02/20/19 15:45:16                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $6,630.00
           Less amount refunded to debtor                                $580.00

 NET RECEIPTS:                                                                                             $6,050.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $261.10
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,261.10

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 All Credit Lenders                      Unsecured         150.00        200.00           200.00           0.00       0.00
 Anasazi Group                           Unsecured      1,000.00            NA               NA            0.00       0.00
 Bank of America                         Unsecured         500.00           NA               NA            0.00       0.00
 Cash King Advance                       Unsecured         800.00           NA               NA            0.00       0.00
 Central Furniture                       Unsecured      1,100.00            NA               NA            0.00       0.00
 Cerastes LLC                            Unsecured      1,421.00       1,420.80         1,420.80           0.00       0.00
 Citizens Finance Co.                    Unsecured      2,900.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      2,038.00       4,775.26         4,775.26           0.00       0.00
 Comcast                                 Unsecured         250.00           NA               NA            0.00       0.00
 Cutter Group LLC                        Unsecured         800.00           NA               NA            0.00       0.00
 Dependon Collection Service             Unsecured         400.00           NA               NA            0.00       0.00
 Equifax                                 Unsecured           0.00           NA               NA            0.00       0.00
 Escallate LLC                           Unsecured         900.00           NA               NA            0.00       0.00
 Experian                                Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured          63.00         92.80            92.80           0.00       0.00
 Illinois Dept of Revenue 0414           Priority          638.00        666.95           666.95        106.25        0.00
 Internal Revenue Service                Priority       7,388.00     10,564.52        10,564.52       1,682.65        0.00
 Internal Revenue Service                Unsecured         501.00        682.55           682.55           0.00       0.00
 Lion Processing Solutions               Unsecured      1,000.00            NA               NA            0.00       0.00
 Multi Cash Loans                        Unsecured         120.00           NA               NA            0.00       0.00
 Northwest Collectors                    Unsecured         250.00           NA               NA            0.00       0.00
 PLS Financial                           Unsecured         800.00           NA               NA            0.00       0.00
 Prime Acceptance Corp                   Unsecured      2,251.00       2,250.98         2,250.98           0.00       0.00
 QC Holdings dba National Quik Cash      Unsecured      1,272.00       1,271.88         1,271.88           0.00       0.00
 Speedy Cash                             Unsecured         440.00        355.78           355.78           0.00       0.00
 T Mobile USA                            Unsecured         400.00           NA               NA            0.00       0.00
 Transunion                              Unsecured           0.00           NA               NA            0.00       0.00
 US Cellular                             Unsecured         250.00           NA               NA            0.00       0.00
 White Pine Loans                        Unsecured         240.00           NA               NA            0.00       0.00
 World Credit Recovery LLC               Unsecured      5,494.00       4,628.58         4,628.58           0.00       0.00
 Wow Cable                               Unsecured         250.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-15760        Doc 36      Filed 02/20/19     Entered 02/20/19 15:45:16             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $11,231.47          $1,788.90              $0.00
 TOTAL PRIORITY:                                         $11,231.47          $1,788.90              $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,678.63               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,261.10
         Disbursements to Creditors                             $1,788.90

 TOTAL DISBURSEMENTS :                                                                       $6,050.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
